DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application contains claims directed to the following patentably distinct species: 
Elect a single method of treating and/or preventing toxic peripheral neuropathy* by defining EACH of the following with specificity:
* as defined by the  Specification, Paragraph 0107: “‘Toxic neuropathy’ includes drug-induced toxic neuropathy, organic material-induced neuropathy, and metal-induced neuropathy” wherein “Drug-induced toxic neuropathy may be cause by isoniazid, vincristine, vinblastine, cisplatin” and so on, “Organic material-induced neuropathy includes neuropathy caused by n-hexane, alcohol, or styrene” and “Metal-induced neuropathy includes neuropathy caused by arsenic, mercury, or thallium”
(1) 	Elect a single toxic peripheral neuropathy to be treated (e.g., drug-induced, organic material-induced, or metal-induced) and, furthermore, elect a single drug, organic material, or metal which induces said toxic peripheral neuropathy (e.g., isoniazid, vincristine, vinblastine, cisplatin, n-hexane, alcohol, styrene, arsenic, mercury, thallium, etc); and
(2)	Elect a single (or single combination) of neuropathies associated with said toxic peripheral neuropathy (e.g., motor neuropathy, sensory neuropathy, and/or autonomic neuropathy, etc), and:

(2-b)	if sensory neuropathy is elected, further elect a single (or single combination of) sensory neuropathy (e.g., pain, paresthesia, etc); and
(2-c)	if autonomic neuropathy is elected, further elect a single (or single combination of) autonomic neuropathy (e.g., abnormal sweating, diarrhea, constipation, etc).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For example, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Accordingly, Applicant is required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1 and/or 8 are generic, depending on Applicant’s election of species above.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached Monday through Thursday, and every other Friday, 7:30 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/CRAIG D RICCI/Primary Examiner, Art Unit 1611